                                                                          Case 2:19-cv-00968-JCM-BNW Document 15 Filed 09/10/19 Page 1 of 2



                                                                      1   ROBERT S. LARSEN, ESQ.
                                                                          Nevada Bar No. 7785
                                                                      2   WING YAN WONG, ESQ.
                                                                          Nevada Bar No. 13622
                                                                      3   GORDON REES SCULLY MANSUKHANI, LLP
                                                                          300 South 4th Street, Suite 1550
                                                                      4   Las Vegas, Nevada 89101
                                                                          Telephone: (702) 577-9300
                                                                      5   Facsimile: (702) 255-2858
                                                                          E-Mail: rlarsen@grsm.com
                                                                      6           wwong@grsm.com

                                                                      7   Attorneys for Park Bonanza East Townhouse
                                                                          Owners Association, Inc.
                                                                      8

                                                                      9                                UNITED STATES DISTRICT COURT

                                                                     10                                       DISTRICT OF NEVADA
Gordon Rees Scully Mansukhani, LLP




                                                                     11   DITECH FINANCIAL, LLC,                                  )   Case No.:   2:19-cv-00968-JCM-BNW
                                                                                                                                  )
                                     300 S. 4th Street, Suite 1550




                                                                     12                         Plaintiff,                        )
                                        Las Vegas, NV 89101




                                                                                                                                  )
                                                                     13   vs.                                                     )   STIPULATION AND ORDER TO
                                                                                                                                  )   EXTEND TIME FOR
                                                                     14   PARK BONANZA EAST TOWNHOUSE                             )   DEFENDANT TO FILE REPLY
                                                                          OWNERS ASSOCIATION, INC.                                )   TO RESPONSE TO MOTION TO
                                                                     15                                                           )   DISMISS (ECF NO. 12)
                                                                                                Defendant.                        )
                                                                     16                                                           )   First Request
                                                                     17   TO THE HONORABLE COURT:
                                                                     18          Plaintiff DITECH FINANCIAL, LLC (“Ditech”) and Defendant PARK BONANZA
                                                                     19   EAST TOWNHOUSE OWNERS ASSOCIATION (“Park Bonanza”), by and through their
                                                                     20   counsel of record, hereby agree and stipulate to the following:
                                                                     21          1)      This is the first stipulation for the extension of time for Park Bonanza to file its
                                                                     22   Reply to Ditech’s Response to the Motion to Dismiss (ECF No. 12).
                                                                     23          2)      Ditech filed its Response to Park Bonanza’s Motion to Dismiss on September 3,
                                                                     24   2019. (ECF No. 12.)
                                                                     25          3)      Park Bonanza’s Reply to the Response is currently due on September 10, 2019.
                                                                     26   ///
                                                                     27   ///
                                                                     28   ///

                                                                                                                           -1-
                                                                               Case 2:19-cv-00968-JCM-BNW Document 15 Filed 09/10/19 Page 2 of 2



                                                                           1          4)      Park Bonanza requests additional time to further evaluate and prepare its response

                                                                           2   to Ditech’s arguments and has discussed this request for a brief extension with Ditech’s counsel.

                                                                           3          5)      The parties hereby stipulate that Park Bonanza may have until September 17,
                                                                           4   2019 to file its Reply.
                                                                           5

                                                                           6          Dated this 9th day of September, 2019.

                                                                           7    GORDON REES SCULLY MANSUKHANI,                   WRIGHT FINLAY ZAK, LLP
                                                                                LLP
                                                                           8

                                                                           9           /s/ Wing Yan Wong                                 /s/ Christina V. Miller
                                                                                Robert S. Larsen, Esq.                           Matthew S. Carter, Esq.
                                                                          10    Nevada Bar No. 7785                              Nevada Bar No. 9524
                                                                                Wing Yan Wong, Esq.                              Christina V. Miller, Esq.
     Gordon Rees Scully Mansukhani, LLP




                                                                          11    Nevada Bar No. 13622                             Nevada Bar No. 12448
                                                                                300 South Fourth Street, Suite 1550              7785 W. Sahara Ave., Suite 200
                                          300 S. 4th Street, Suite 1550




                                                                          12    Las Vegas, Nevada 89101                          Las Vegas, NV 89117
                                             Las Vegas, NV 89101




                                                                          13    Attorneys for Park Bonanza East Townhouse        Attorneys for Ditech Financial, LLC
                                                                                Owners Association
                                                                          14

                                                                          15

                                                                          16

                                                                          17                                               IT IS SO ORDERED:
                                                                          18

                                                                          19
                                                                                                                            UNITED STATES DISTRICT COURT JUDGE
                                                                          20

                                                                          21                                                            September 10, 2019
                                                                                                                            DATED:
                                                                          22

                                                                          23

                                                                          24

                                                                          25

                                                                          26

                                                                          27

1119615/47277510v.1                                                       28

                                                                                                                               -2-
